Citation Nr: 0734239	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-35 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability.  
 
2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart condition, 
to include as secondary to diabetes mellitus.    


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The veteran had active duty service from March 1981 to March 
1985. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The record indicates that the veteran was denied service 
connection for residuals of a back injury by rating decision 
dated in June 2002. Because the veteran did not file a timely 
notice of disagreement as to this rating determination, it is 
final. See Glynn v. Brown, 6 Vet. App. 523 (1994) (Holding 
that the determination of whether new and material evidence 
has been submitted is to be ascertained from the last final 
denial of the claim on any basis).

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is diabetes mellitus otherwise related to such 
service.  

2.  A heart condition was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a heart condition otherwise related to such 
service, to include as secondary to diabetes mellitus.  





CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).   

2.  A heart condition was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). Notice errors 
(either in timing or content) are presumed prejudicial, but 
VA can proceed with adjudication if it can show that the 
error did not affect the essential fairness of the 
adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007). 

In this case, through April 2002, November 2003, March 2004 
and August 2005 letters, the RO provided timely notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. The veteran did not receive notice as 
to the information and evidence necessary to assign a 
disability rating or an effective date until a November 2006 
letter. As such, the notice was deficient as to timing.  The 
veteran, however, has not been prejudiced from this error 
because the denial of the service connection claim in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical records and private medical 
records. 

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.


Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be a chronic disability resulting from that injury. If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. §§ 1101, 1133; 38 
C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Diabetes Mellitus

The veteran's service medical records are negative for any 
signs or diagnosis of diabetes mellitus, nor is there any 
evidence that diabetes mellitus manifested within a year of 
separation from active duty service to meet the presumptive 
provisions of 38 C.F.R. § 3.307.  

In a June 2005 statement, the veteran alleges that he was 
diagnosed at Englewood Hospital with diabetes mellitus in 
1989 and that the doctor told him that the condition existed 
for a "long time." The medical records from Englewood 
Hospital do not mention or reflect a diagnosis of diabetes 
mellitus. The Englewood Hospital records only reference the 
veteran's March 2002 emergency room visit for back pain.    

An August 2003 application for state healthcare benefits 
indicates that the veteran currently has diabetes mellitus. 
However, there is no competent medical evidence suggesting 
that the veteran's diabetes mellitus was manifested during 
his period of active military service or until many years 
thereafter, without competent medical evidence of a nexus 
between any incident of military service and currently 
diagnosed diabetes mellitus. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

Service medical records, including his January 1985 
separation examination report, are negative for any findings 
related to diabetes mellitus. The first post-service medical 
evidence of diabetes mellitus is at the earliest July 2001, 
as reflected in an August 2003 application for state 
healthcare benefits. 

The Board notes that approximately 15 years passed after the 
veteran's discharge from active military service in 1985 and 
the first indication of diabetes mellitus in July 2001. There 
is therefore no basis for granting service connection for 
diabetes mellitus based on the one-year presumption law and 
regulation. 38 C.F.R. §§ 3.307, 3.309. There is also no 
medical evidence suggesting a nexus between diabetes mellitus 
and any incident of service.  38 C.F.R. § 3.303(d).  As such, 
there is not sufficient evidence to support a finding that 
the veteran had diabetes mellitus in service or within one 
year after discharge from active military service.  Without 
sufficient evidence of an in-service event related to 
diabetes mellitus, the veteran's claim for service connection 
for diabetes mellitus is denied.  




Heart Condition to include as Secondary to Diabetes Mellitus

The veteran's service medical records are negative for any 
complaints or references to heart diseases or conditions. 
Treatment records dated in August 2003 reflect that the 
veteran has "sinus bradycardia" and that it is treated with 
a pacemaker. However, there is no post-service medical 
evidence of a heart condition until August 2003, over 15 
years after the veteran's 1985 discharge from active duty 
service, and no competent medical evidence suggesting a nexus 
between the veteran's current heart disease and any remote 
incident of service. 38 C.F.R. § 3.303(d). As such, there is 
not sufficient evidence that the veteran had heart disease in 
service. Without any evidence of an in-service event related 
to heart disease, the veteran's claim for service connection 
for heart disease is denied.  

The veteran submitted a June 2005 letter stating that he 
believes his current heart condition is secondary to 
diabetes.  However, secondary service connection can only be 
established after a finding that there is an underlying 
service connected disability. See 38 C.F.R. § 3.310.  
Moreover, even were diabetes to be service connected, his 
theory regarding this linkage is not competent evidence.  It 
is well-established that  laypersons, such as the appellant, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this instance, the alleged underlying disability of 
diabetes mellitus is not service connected.  Therefore, any 
condition secondary to diabetes mellitus cannot be service 
connected.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for a heart condition is 
denied.  

REMAND

The veteran is seeking to reopen a claim of service 
connection for a back disability, last denied in a June 2002 
rating decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. It further held 
that VA must, in the context of a claim to reopen, examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

Although a notification letter dated in August 2005 was 
issued in this matter, it did not comply with the Kent 
ruling. The claim is therefore REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claims of service 
connection for a back disability, last 
denied in a June 2002 rating decision. 
Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits 
sought by the claimant. In so doing, 
the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

2. The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
the conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO should review and 
readjudicate the claims, including if 
appropriate, providing the veteran with 
a VA medical examination. See 38 C.F.R. 
§ 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement 
of the Case. Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


